Order entered February 23, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-01118-CV

                     BRIGETTA D’OLIVIO, Appellant

                                      V.

                HILARY THOMPSON HUTSON, Appellee

              On Appeal from the County Court at Law No. 2
                          Collin County, Texas
                  Trial Court Cause No. 002-02704-2020

                                   ORDER

     Before the Court is the February 12, 2021 request of Linda Patrizio, Collin

County Deputy Clerk, for an extension of time to file the clerk’s record. We

GRANT the request and extend the time to March 18, 2021.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE